 1

 2

 3

 4

 5                                        UNITED STATES DISTRICT COURT

 6                              FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8       LEANDRA CARDENAS,                                         No. 1:18-cv-01429-LJO-SKO
 9                           Plaintiff,
10             v.                                                  ORDER DIRECTING THE CLERK OF
                                                                   COURT TO CLOSE THE CASE
11       BETHESDA LUTHERAN
         COMMUNITIES, INC.,                                        (Doc. 30)
12
                             Defendant.
13

14

15
              On December 18, 2019, the parties filed a joint stipulation dismissing the action with
16
     prejudice.1 (Doc. 30.) In light of the parties’ stipulation, this action has been terminated, see Fed.
17
     R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has
18
     been dismissed with prejudice. Accordingly, the Clerk of Court is directed to close this case.
19

20   IT IS SO ORDERED.
21

22
     Dated:      December 19, 2019                                             /s/   Sheila K. Oberto                     .
                                                                  UNITED STATES MAGISTRATE JUDGE
23

24

25
     1
       The parties also requested that the Court “shall have continuing jurisdiction to interpret and enforce the provisions of
26   the settlement and release agreement executed by the Parties.” (See Doc. 30 at 2.) The Court in its discretion declines
     the parties’ request. See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 381 (1994); Camacho v. City
27   of San Luis, 359 F. App’x 794, 798 (9th Cir. 2009); California Sportfishing Prot. All. v. Agric. Mgmt. & Prod. Co.,
     Inc., No. 2:14-cv-02328-KJM-AC, 2016 WL 4796841, at *1 (E.D. Cal. Sept. 14, 2016) (noting that “the court in its
28   discretion typically declines to maintain jurisdiction to enforce the terms of the parties’ settlement agreement.”).
